Citation Nr: 1822253	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1975 to June 1983 and June 1983 to January 1988 (with the second period of service being other than honorable and determined to be a bar to VA benefits).  He died in February 2013 during the pendency of the appeal; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to special monthly compensation based on aid and attendance. 


FINDING OF FACT

The Veteran was shown to be in need of regular aid and attendance by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of the Veteran being in need regular aid and attendance, on the basis of substitution and to include for accrued benefits purposes, have been met. 38 U.S.C.A. §§ 1114 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the Veteran was entitled to special monthly compensation (SMC) based on the need for regular aid and attendance.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 

Including the benefits awarded posthumously in a May 2014 rating decision, service connection was in effect for Zollinger-Ellison syndrome status post vagotomy and antrectomy with scar; major depressive disorder without psychotic feature, associated with Zollinger-Ellison syndrome; instability of the right knee; multi-level degenerative disease and spondylosis of the thoracolumbar spine; right elbow olecranon bursitis; degenerative arthritis, chondrocalcinosis status post right knee surgery; and osteoarthritis of the left knee, associated with degenerative arthritis of the right knee.  His combined service-connected rating was 90 percent, effective October 31, 2011; and entitlement to a total disability rating based on individual unemployability also was assigned, effective October 31, 2011.  

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance due to service-connected disabilities have been met.  A September 2011 VA aid and attendance examination notes that the disabilities that restricted his activities included bilateral knee pain and arthritis.  The Veteran was noted to rely on cane/assistive devices for stability.  The report shows the Veteran was unable to prepare his own meals as he could not stand and prepare them.  He also needed assistance in bathing and tending to hygiene needs, as his wife assisted him with bathing and lower body dressing.  He had difficulty with upper body dressing due to arthritis.  His wife managed all of his medication.  In addition he required his wife's assistance at all times due to unsteady gait.  Restrictions of the spine, trunk and neck were noted to be due to arthritis.  He also was noted to have short-term memory loss and required supervision for transfer and assistance at times.  He needed a walker for transfers.

Although other disabilities listed in the examination report included congestive heart failure, chronic kidney disease, and abdominal aneurysm, the examination report did not distinguish between which disabilities were causing which impairment.  It is reasonable to deduce that the unsteadiness in gait and inability to dress his lower body and upper body as likely as not were related to his service-connected knee disabilities and multi-level degenerative disease and spondylosis of the thoracolumbar spine, respectively.  Also, notable is the fact that posthumously, the Veteran was found to be individually unemployable by reason of service-connected disabilities including symptoms consistent with severe recurring abdominal pain, weight loss, nausea, and vomiting with four or more incapacitating episodes a year lasting ten days or more.  Finally, he was also noted to have significant impairment from service-connected depression and it is unclear whether there was a relationship between this disability and the Veteran's short-term memory loss reported on aid and attendance examination.   

The Veteran was shown to be in need of aid and attendance of another person during his lifetime, and the aid and attendance examination noted that his bilateral knee disabilities and arthritis were factors causing his impairment.  While there is also evidence that other nonservice-connected disabilities including his chronic kidney disease and congestive heart failure contributed to his need for aid and attendance, as the evidence does not clearly differentiate between the impairment associated with the service-connected and nonservice-connected disabilities, all doubt is resolved in the appellant's favor that the Veteran's service-connected disabilities rendered him in need of aid and attendance of another person.  Thus, the criteria for special monthly compensation based on aid and attendance, on the basis of substitution and to include for accrued benefits purposes, are shown to have been met.

The appellant's claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the appellant could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


	ORDER

Entitlement to special monthly compensation based on aid and attendance, for substitution or accrued benefits purposes, is granted, subject to the rules governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


